The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 13, line 12, “at” has been changed to --a--.
	In claim 14, line 4, before “light”, “a” has been changed to --the--;
		line 18, “the current” has been changed to --a current--.

The following changes to the drawings have been approved by the examiner: all the unlabeled rectangular boxes shown in Figs. 1, 4, 5 and 7 should be provided with descriptive text labels.  In order to avoid abandonment of the application, applicant must make these above drawing changes.

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a display method and system having the combinations as claimed, including scanning, by a scanner, the light beam emitted from the light source system on a surface of a spatial light modulator in form of a light spot, wherein the light spot is corresponding to a plurality of pixels of the spatial light modulator; modulating, by the spatial light modulator, the light spot projected by the scanner on the spatial light modulator according to an image modulation signal from a processing and control system, and outputting image light; outputting, by the processing and control system, a light-source time-sequence modulation signal in(t) to a light-source modulation device according to an input image signal, and outputting the image modulation signal to the spatial light modulator; and adjusting, by the light-source modulation device, a brightness of the light source system according to the light-source time-sequence modulation signal in(t), as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
April 9, 2022